 Case 19-00528        Doc 66  Filed 08/19/21 Entered 08/20/21 09:51:31                Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                    )   BK No.:      17-09308
Mack Industries, Ltd., et al.                             )
                                                          )   Chapter: 7
                                                          )
                                                              Honorable Carol A. Doyle
                                                          )
                                                          )
                                  Debtor(s)               )
Ronald R. Peterson, Trustee for Mack Industries, Ltd.     )   Adv. No.: 19-00528
                                                          )
                                                          )
                                   Plaintiff(s)
Dream Home Estates, Inc.                                  )
                                                          )
                                                          )
                                   Defendant(s)           )

           ORDER ALLOWING WITHDRAWAL AS COUNSEL FOR DEFENDANT

        THIS CAUSE coming on to be heard on the motion of David P. Lloyd to withdraw as counsel
for the Defendant,

     IT IS HEREBY ORDERED that David P. Lloyd is given leave to withdraw as counsel for the
Defendant, Dream Homes Estates, Inc.




                                                        Enter:



                                                                  Honorable Carol A. Doyle

Dated: August 19, 2021                                            United States Bankruptcy Judge

 Prepared by:
 David P. Lloyd
 David P. Lloyd, Ltd.
 615B S. LaGrange Rd.
 LaGrange IL 60525
 708-937-1264
 Fax: 708-937-1265
